In The
                                Court of Appeals
                       Seventh District of Texas at Amarillo

                                     No. 07-17-00065-CR


                      RICHARD CHRISTOPHER HOBBS, APPELLANT

                                              V.

                            THE STATE OF TEXAS, APPELLEE

                             On Appeal from the 108th District Court
                                       Potter County, Texas
                Trial Court No. 70,509-E, Honorable Douglas Woodburn, Presiding

                                      October 9, 2018

                              MEMORANDUM OPINION
                     Before QUINN, C.J., and CAMPBELL and PARKER, JJ.


        Appellant Richard Christopher Hobbs appeals his conviction by jury of the state jail

felony offense of failure to register as a sex offender.1 Through one issue, appellant

contends the evidence presented at trial was insufficient to support his conviction. We

will affirm.




        1   TEX. CODE CRIM. PROC. ANN. art. 62.102(b)(1) (West 2017).
                                       Background


       The September 2015 indictment alleged that appellant “on or about July 14, 2014,

and before the presentment of this indictment, in Potter County, Texas, did then and there,

while being a person required to register with a local law authority in the City of Amarillo

because of a reportable conviction for Attempted Aggravated Kidnapping, intentionally

and knowingly fail to register with the local law enforcement authority of the City of

Amarillo where the defendant resided.”


       Appellant was convicted of attempted aggravated kidnapping in 1998.2 As a result

of his conviction, he was required to register as a sex offender each year for ten years

following his release from incarceration or supervision.      As part of this registration

requirement, appellant was required to report any change in residence. By the 2015

charge, appellant was brought to trial because, according to the State, appellant failed to

register when he left his registered residence and became a transient with no stable

address.   Appellant argues the State presented insufficient evidence to support his

conviction because it failed to prove his release date from incarceration or supervision

and also failed to prove the dates he was required to report and that he failed to report by

those dates.


       Appellant represented himself at trial, with the assistance of appointed “standby”

counsel. The State presented the testimony of Sergeant Richard Anderson. He testified



       2 Appellant appealed his conviction, along with his conviction for unauthorized use
of a motor vehicle. This Court determined it lacked jurisdiction to consider appellant’s
appeals and dismissed each appeal. See Hobbs v. State, No. 07-98-0226-CR, 07-98-
0227-CR, 1999 Tex. App. LEXIS 5312 (Tex. App.—Amarillo July 15, 1999, no pet.) (mem.
op., not designated for publication).

                                             2
that in late April 2015, he was a sex crime detective with the Amarillo Police Department.

In that role, he supervised sex offender registration. He testified that late one night at the

end of April 2015, he came into contact with appellant after appellant’s arrest on an

unrelated warrant. Anderson recognized appellant’s name because he had received a

“link saying that [appellant] was out of compliance” with his sex offender reporting

requirements. Anderson testified appellant had not reported as required “since June of

2014.” He said appellant “came in once; he called; and it looks like he checked in a

couple of more times.” But, appellant did not have a current residence and did not report

after June of 2014.


       Anderson testified that based on his review of police department documents,

appellant was sentenced to serve a term of imprisonment of fifteen years and one month

for his conviction of attempted aggravated kidnapping. He went on to say, “Ending

registration projected date was 4-9-2023, which means he probably served his full time—

flat time—whether they released him early or not—4-9 of ’13.” Anderson then reiterated

that appellant was required to register for ten years following his release and that he had

not properly done so. Appellant introduced into evidence a document containing dates

and other information pertinent to his sex offender registration.


       The jury found appellant guilty as charged in the indictment and assessed

punishment at confinement in a state-jail facility for a period of fourteen months. This

appeal followed.




                                              3
                                         Analysis


       As noted, appellant is required to register as a sex offender as a result of his 1998

conviction for attempted kidnapping.3 Article 62.102(a) of the Code of Criminal Procedure

is a generalized “umbrella” statute that criminalizes the failure to comply with any of the

registration requirements set out in Chapter 62. Robinson v. State, 466 S.W.3d 166, 170

(Tex. Crim. App. 2015). See also TEX. CODE CRIM. PROC. ANN. art. 62.102. To determine

whether sufficient evidence supports a criminal conviction, a reviewing court must ask

“whether, after viewing the evidence in the light most favorable to the prosecution, any

rational trier of fact could have found the essential elements of the crime beyond a

reasonable doubt.” Thomas v. State, 444 S.W.3d 4, 8-9 (Tex. Crim. App. 2014) (citing

Jackson v. Virginia, 443 U.S. 307, 319 (1979); Thornton v. State, 425 S.W.3d 289, 303

(Tex. Crim. App. 2014)). This standard of review allows the factfinder to resolve fact

issues and to draw reasonable inferences from the evidence. Id. (citing Jackson, 443

U.S. at 319; Lucio v. State, 351 S.W.3d 878, 894 (Tex. Crim. App. 2011)).


       As to testimony of witnesses, the factfinder is the sole judge of its credibility and

the weight to be given it, and when the record supports conflicting inferences, we presume

the factfinder resolved the conflict in favor of the verdict, and we defer to that

determination. Thomas, 444 S.W.3d at 9 (citing Jackson, 443 U.S. at 319). “Each fact

need not point directly and independently to the guilt of the appellant, as long as the


       3   A “reportable conviction or adjudication” means “a conviction or adjudication,
including an adjudication of delinquent conduct or a deferred adjudication, that,
regardless of the pendency of an appeal, is a conviction for an adjudication for or based
on . . . (C) a violation of Section 20.04(a)(4) (Aggravated kidnapping), Penal Code, if the
actor committed the offense or engaged in the conduct with intent to violate or abuse the
victim sexually[.]” TEX. CODE CRIM. PROC. ANN. art. 62.001(5)(C) (West 2017).

                                             4
cumulative force of all the incriminating circumstances is sufficient to support the

conviction.” Id. (citing Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007)). When

evaluating the record for evidentiary sufficiency, we consider all of the admitted evidence,

even if it was improperly admitted. Id. (citations omitted). To determine whether the State

has met its burden under Jackson to prove a defendant guilty beyond a reasonable doubt,

we compare the elements of the crime as defined by the hypothetically correct jury charge

to the evidence presented at trial. Id. (citing Malik v. State, 953 S.W.2d 234, 240 (Tex.

Crim. App. 1997)).


       On appeal, appellant does not deny that he was required to register or that he was

aware of his duty to register. Rather, he argues the State was required to prove both his

release date and his failure to properly report on designated dates. He contends on

appeal the State failed to do so.


       Anderson testified appellant’s projected release date from the registration

requirement was April 9, 2023.      The document entered into evidence by appellant

includes an entry stating, “04-17-2013 1 Sex Offenders Duty to Register 10YRS,”

supporting a conclusion appellant served his fifteen-year sentence and that his ten-year

reporting period expires in April 2023.4


       Anderson testified that appellant’s reporting duties included the requirement to

report an address change. TEX. CODE CRIM. PROC. ANN. art. 62.055(i). Anderson told the




       4Also in evidence were documents including the 1992 order deferring adjudication
and placing appellant on community supervision for his 1990 commission of attempted
aggravated kidnapping and the 1998 judgment adjudicating guilt showing appellant’s
sentence of 181 months (fifteen years and one month).

                                             5
court that at the time of appellant’s April 2015 arrest, appellant was shown to be homeless

and had not reported his move from his registered residence, despite the requirement

that he do so “weekly.” The statute provides that a person who “resides . . . at a location

or locations to which a physical address has not been assigned by a governmental entity”

report “not less than once in each 30-day period.” Id. Anderson testified that while

appellant reported in person and by telephone on a few occasions, he failed to do so at

all after June 2014. Regardless of the applicable time period for reporting, Anderson’s

testimony shows appellant’s failure to comply with the statute’s reporting requirement.


      Appellant cites several cases he contends illustrate the insufficiency of the

evidence to prove requisite dates. In Freeman v. State, No. 07-16-00334-CR, 2017 Tex.

App. LEXIS 771 (Tex. App.—Amarillo Jan. 26, 2017, no pet.) (mem. op., not designated

for publication), this Court concluded there was no evidence in the record to show the

date of the defendant’s release from confinement was within five years of his possession

of a firearm. Freeman, 2017 Tex. App. LEXIS 771, at *8-9. Here, the document appellant

introduced, together with Anderson’s testimony, permits a conclusion beyond reasonable

doubt that appellant’s ten-year reporting requirement was in effect during the periods at

issue. Freeman does not assist appellant. Our review of the other cases appellant cites

satisfies us they do not call for a contrary conclusion. See Saldana v. State, 418 S.W.3d
722 (Tex. App.—Amarillo 2013, no pet.); Simpkins v. State, 300 S.W.3d 860 (Tex. App.—

Texarkana 2009, no pet.).


      We find the evidence sufficient to support appellant’s conviction and overrule

appellant’s sole issue on appeal.



                                            6
                                        Conclusion


         Having resolved appellant’s issue against him, we affirm the judgment of the trial

court.


                                                        James T. Campbell
                                                           Justice



Do not publish.




                                              7